DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 is being considered by the examiner.

Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,366,428. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims currently under examination would be unpatentable over claims 1-17 of Us Patent No. 10,366,428. Further, the dependent claims would be anticipated by claims 1-17 of US Patent No. 10,366,428. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.



Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under the Double Patenting rejection and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features are as follows:

“Rendering a view of the ranking, the view depicting a priority of the potential sources of revenue along plural dimensions, including depicting visual representations of the priority of the potential sources of revenue as being separated from a reference point by a respective distance, the view representing the priority of the potential sources of revenue as a vector form the reference point.” (claim 1) and “rendering a view of the ranking, the view depicting the priority of the potential sources of revenue along plural dimensions, including depicting visual representations of the priority of the potential sources of revenue as respective locations compared to a reference point, the view representing the priority as a distance from the reference point and an angle about the reference point; and conveying the view to a user interface.” (Claim 13) and “rendering a view of the ranking, the view depicting the priority of the potential sources of revenue along plural dimensions, including depicting visual representations of the priority of the potential sources of revenue as being separated from a 

One piece of pertinent prior art is Alasaarela et al. (US 2015/0032570) disclosing obtaining experiential information about website visitors, ranking/prioritizing visitors, and displaying  view of the ranking along plurality of special dimensions. See paragraph [0025], [0027], [0029], [0040], [0042], [0095], [0112]-[0113], [0116], [0135], [0139], Fig. 4. Another piece of pertinent prior art is Wong et al. (US 2007/0299964) disclosing a website responsive to web beacons. See paragraph [0003], [0038], [0055]. Another piece of pertinent prior art is Scipioni (US 2013/0080280) disclosing rendering visitors relative to a reference location and the view representing a first dimension of the priority of each visitor as a distance from the reference location. See Fig. 3 and 5, paragraph [0034], [0037]. Another piece of pertinent prior art is Internet’s First Live Voice-Enabled Customer Service Solution (NPL: Anonymous, Business Evolution and Lipstream Partner to Offer the Internet's First Live Voice-Enabled Customer Service Solution, 12 Nov 1999, Business Wire, pages 1-2.) disclosing prioritizing customers of an e-commerce website based on their queries and business rules in order to react based on urgency/purchase-criticality. See pages 1-2. However, these references and other prior art do not disclose “Rendering a view of the ranking, the view depicting a priority of the potential sources of revenue along plural dimensions, including depicting visual representations of the priority of the potential sources of revenue as being separated from a reference point by a respective distance, the view representing the priority of the potential sources of revenue as a vector form the reference point.” (claim 1) and “rendering a view of the ranking, the view depicting the priority of the potential sources of revenue along plural dimensions, including depicting visual representations of the priority of the potential sources of revenue as respective locations compared to a reference point, the view representing the priority as a distance from the reference point and an angle about the reference point; 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684